DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references, Fu (US 2016/0349138 A1) (hereinafter Fu) in view of Condon et al. (US 5,323,642) (hereinafter Condon), teach various imitations found in the claim, as described in the Office Action mailed on 11 May 2021. The prior art fails to teach or provide motivation for wherein the apparatus further comprises a floating plate movably attached to at least one guide rod, wherein said measuring device is further configured to measure the location of said floating plate, in combination with the rest of the limitations found in the claim.
Regarding claims 2 and 4-7, they are dependent on claim 1.
Regarding claim 8, the prior art fails to teach or provide motivation for the method comprising applying vacuum to said vacuum chamber until said flexible package reaches a predetermined size, in combination with the rest of the limitations found in the claim.
Regarding claims 9-10, they are dependent on claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861